62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gary R. CLARK, Appellant,v.Frank X. HOPKINS, Appellee.
No. 94-3768.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 8, 1995.Filed:  Aug. 14, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Gary R. Clark, a Nebraska inmate, appeals the district court's1 denial of his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Clark seeks relief from convictions of first degree sexual assault and use of a knife in the commission of a felony, for which he was sentenced to consecutive terms of 10 to 15 years, and of 5 to 10 years, respectively.  See State v. Clark, 423 N.W.2d 471, 473, 477 (Neb.1988).


2
The district court denied two of Clark's claims as barred by Stone v. Powell, 428 U.S. 465, 494 (1974);  denied three claims as procedurally barred;  and reached the merits of the remaining claim, but denied it as meritless.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly denied relief.


3
Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska